The Court
(ThrustoN, J., absent,)
instructed the jury that the warrant was void because not signed by the justice ; the signature in pencil not being deemed by the Court a signature, because it is liable to be so easily obliterated.
But the Court said that if a warrant contains on its face a cause of arrest within the jurisdiction of the magistrate, and purports to have been issued within his local jurisdiction, and is, in other respects, formal, the officer is bound to execute it, and resistance is unlawful; although, in fact, the offence was not committed within the local jurisdiction of the magistrate.